
	
		II
		112th CONGRESS
		1st Session
		S. 945
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2011
			Mr. Coburn (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To save at least $5,000,000,000 by consolidating some
		  duplicative and overlapping Government programs.
	
	
		1.Consolidating unnecessary
			 duplicative and overlapping Government programsNotwithstanding any other provision of law,
			 not later than 150 days after the date of enactment of this Act, the Director
			 of the Office of Management and Budget shall coordinate with the heads of the
			 relevant department and agencies to—
			(1)use available
			 administrative authority to eliminate, consolidate, or streamline Government
			 programs and agencies with duplicative and overlapping missions identified in
			 the March 2011 Government Accountability Office report to Congress, entitled
			 Opportunities to Reduce Potential Duplication in Government Programs,
			 Save Tax Dollars, and Enhance Revenue (GAO–11–318SP) and apply the
			 savings towards deficit reduction;
			(2)identify and
			 report to Congress any legislative changes required to further eliminate,
			 consolidate, or streamline Government programs and agencies with duplicative
			 and overlapping missions identified in the March 2011 Government Accountability
			 Office report to Congress, entitled Opportunities to Reduce Potential
			 Duplication in Government Programs, Save Tax Dollars, and Enhance
			 Revenue (GAO–11–318SP);
			(3)determine the
			 total cost savings that shall result to each agency, office, and department
			 from the actions described in paragraph (1); and
			(4)rescind from the
			 appropriate accounts the amount greater of—
				(A)$5,000,000,000;
			 or
				(B)the total amount
			 of cost savings estimated by paragraph (3).
				
